DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 7-16, drawn to a method of performing capillary electrophoresis of multiple sample comprising introducing a first sample; performing electrophoresis on the first sample; before all of the first DNA fragments have passed the interrogation region, applying a reverse polarity voltage pulse, and thereafter introducing a second sample; and simultaneously perform electrophoresis on the second DNA fragments and the first DNA fragments.
Group II, claim(s) 18, drawn to a method of performing capillary electrophoresis of multiple samples, comprising initiating electrophoresis of a first sample; applying a constant forward polarity voltage; before completing electrophoresis of the first sample, applying a reverse polarity voltage; halting the application of the reverse polarity voltage; introducing a second sample; applying an injection forward polarity voltage; applying a second constant forward polarity voltage; and interrogating the first and the second DNA fragments.
Group III, claim(s) 19, 22-23, 28, and 31-32, drawn to a system for performing capillary electrophoresis of multiple samples.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the special technical feature of “introducing a first sample to an inlet of a capillary containing a separation medium (or initiating electrophoresis of a first sample), performing electrophoresis on the first sample in the capillary (or applying a constant forward polarity voltage), before all of the first DNA fragments have passed the interrogation region, applying a reverse polarity voltage pulse to the capillary (or before completing electrophoresis of the first sample, applying a reverse polarity voltage); thereafter introducing a second sample to the inlet of a capillary (or introducing a second sample); and applying a second substantially constant forward polarity electrophoresis voltage to the capillary (or applying a second constant forward polarity voltage) to simultaneously perform electrophoresis on the second DNA fragments and the first DNA fragments (or interrogating the first and the second DNA fragments)”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Griess (G. A. Griess, Cyclic capillary electrophoresis, Electrophoresis, 2002(23), page 2610-17).  Griess teaches a method (Title: cyclic capillary electrophoresis) comprising introducing a first sample to an inlet of a capillary containing a separation medium (page 2611, Col. 1, para. 2, lines 1-3: cyclic capillary electrophoresis of DNA fragments begins with a conventional analysis by constant-filed electrophoresis; [Abstract] lines 1-2: capillary electrophoresis performed in a sieving medium; thus the method must include introducing a sample into the capillary containing a separation medium), performing electrophoresis on the first sample in the capillary (Fig. 1a: middle of the first analysis-stage; page 2611, Col. 1, para. 2, lines 4-6: the most rapidly migrating DNA fragments migrate out of the origin-stage), before all of the first DNA fragments have passed the interrogation region, applying a reverse polarity voltage pulse to the capillary (Fig. 1b: end of the first analysis-stage; Fig. 1c: first enhancement-stage; page 2611, Col. 1, para. 2, lines 6-11: the electrophoresis is stopped when the DNA fragments are not well enough resolved for the purposes of the analysis; then an enhancement-stage interrupts the first analysis-stage; the enhancement-stage causes reverse migration of the DNA molecules); and applying a second substantially constant forward polarity electrophoresis voltage to the capillary to simultaneously perform electrophoresis (Fig. 1d: second analysis-stage; page 2611, Col. 1, para. 3, lines1-5: just after the first enhancement-stage ends, a second cycle begins with the second analysis-stage; the second analysis-stage can perform a re-analysis of some of the DNA fragments analyzed by the first analysis-stage).  Griess does not explicitly disclose introducing a second sample to the inlet of a capillary after the enhancement-stage and before the second analysis-stage.  However, Griess teaches the DNA fragments include 27 or them (page 2615, Col. 2, para. 2, line 5), all of which are introduced into the capillary for the first analysis-stage.  It would have been obvious to one of ordinary skill to modify Griess by introducing a first sample including some of 27 DNA fragments for the first analysis-stage and thereafter introducing a second sample including the rest of 27 DNA fragments for the second analysis-stage because adopting either a process step of introducing 27 DNA fragments at one time or two process steps of introducing some of the 27 DNA fragments and subsequently introducing the rest of the 27 DNA fragments is a matter of choice of adding all of the ingredients, and changes in sequence of adding ingredients of the sample is prima facie obvious. MPEP 2144.05(IV)(C).  The modified Griess would necessarily result in simultaneously performing electrophoresis on all of the DNA fragments, i.e., the first sample and the second sample, after introducing the second sample.

A telephone call was made to Charles Meeker, the representative of applicant, on July 5, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795